FILED
                             NOT FOR PUBLICATION                            JUL 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NENENG SONIA,                                    No. 10-72025

               Petitioner,                       Agency No. A096-061-125

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Neneng Sonia, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We dismiss in part and grant in part the petition for review, and we remand.

      We lack jurisdiction to consider Sonia’s request for CAT relief because she

did not exhaust this claim before the BIA. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004).

      With respect to Sonia’s asylum and withholding of removal claims,

substantial evidence supports the BIA’s finding that Sonia’s experiences in

Indonesia, including threats to burn down the school where she worked during the

May 1998 riots, vandalism of a church she attended, and the receipt of phone calls

and letters from listeners of her radio show expressing opposition to her teachings,

even considered cumulatively, do not constitute past persecution. See Wakkary,

558 F.3d at 1059-60; Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003)

(unfulfilled threats and one incident of physical violence did not compel a finding

of past persecution). In finding that Sonia did not establish a well-founded fear of

persecution, the BIA noted that she did not argue that she is eligible for asylum

under a disfavored group theory or a pattern or practice theory, and the BIA

declined to analyze her claim under those theories. In fact, she raised the pattern or

practice argument to the BIA, and we reject the government’s argument that Sonia


                                          2                                    10-72025
failed to exhaust the disfavored group claim because she effectively argued this

theory in her pre-Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010), brief to

the BIA.

      Accordingly, we grant the petition with respect to Sonia’s asylum and

withholding of removal claims, and we remand to the BIA for further proceedings

consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam).

      PETITION FOR REVIEW DISMISSED in part; GRANTED in part;

REMANDED.




                                         3                                    10-72025